 

EXHIBIT 10.35

 

AMENDED AND RESTATED LOAN AGREEMENT

 

Between

 

ZIONS FIRST NATIONAL BANK

Lender

 

and

 

BLACK DIAMOND, INC.

BLACK DIAMOND EQUIPMENT, LTD.

BLACK DIAMOND RETAIL, INC.

EVEREST/SAPPHIRE ACQUISITION, LLC

GREGORY MOUNTAIN PRODUCTS, LLC

POC USA, LLC

PIEPS CORPORATION

PIEPS SERVICE, LLC

BD EUROPEAN HOLDINGS, LLC

Co-Borrowers

 

Effective Date: March 8, 2013

 

 

 

 

AMENDED AND RESTATED LOAN AGREEMENT

 

This Amended and Restated Loan Agreement is made and entered into as of March 8,
2013 (the “Effective Date”) by and among Zions First National Bank, a national
banking association, as Lender, and Black Diamond, Inc., a Delaware corporation
(formerly known as Clarus Corporation); Black Diamond Equipment, Ltd., a
Delaware corporation; Black Diamond Retail, Inc., a Delaware corporation;
Everest/Sapphire Acquisition, LLC, a Delaware limited liability company; Gregory
Mountain Products, LLC, a Delaware limited liability company; POC USA, LLC, a
Delaware limited liability company; Pieps Corporation, a California corporation;
PIEPS Service, LLC, a Delaware limited liability company; and BD European
Holdings, LLC, a Delaware limited liability company, collectively as Borrowers.

 

RECITALS

 

A.Black Diamond, BDEL, BD-Retail, Everest, and GMP borrowed $35,000,000 from
Lender pursuant to that certain Loan Agreement dated May 28, 2010 (as amended
from time to time, the “Original Loan Agreement”), evidenced by that certain
First Substitute Promissory Note (Revolving Line of Credit) dated May 28, 2010,
as replaced by that certain Second Substitute Promissory Note (Revolving Line of
Credit) dated September 28, 2012, and that certain Third Substitute Promissory
Note (Revolving Line of Credit) dated October 4, 2012.

 

B.POC subsequently joined the Loan Documents as a Borrower pursuant to that
certain Assumption Agreement dated September 28, 2012 between POC and Lender.

 

C.Pieps and BDEH subsequently joined the Loan Documents as Borrowers pursuant to
that certain Assumption Agreement dated October 4, 2012 among Pieps, BDEH and
Lender.

 

D.Lender and Borrowers now desire to enter into this Amended and Restated Loan
Agreement for the purpose of amending and restating the Original Loan Agreement
in its entirety.

 

AGREEMENT

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.Definitions

 

1.1          Definitions

 

Terms defined in the singular shall have the same meaning when used in the
plural and vice versa. As used herein, the term:

 

1

 

 

“Accounting Standards” means (i) in the case of financial statements and
reports, conformity with generally accepted accounting principles fairly
representing in all material respects the financial condition as of the date
thereof and the results of operations for the period or periods covered thereby,
consistent in all material respects with other financial statements of that
company previously delivered to Lender in connection with the Loan, and (ii) in
the case of calculations, definitions, and covenants, generally accepted
accounting principles consistent in all material respects with those used in the
preparation of financial statements of Borrowers previously delivered to Lender.

 

“Acquisition Loan” means the amortizing term loan described in Section 2.3
Acquisition Loan.

 

“Acquisition Note” means, individually and collectively, the acquisition loan
promissory note to be executed by Borrowers and delivered to Lender pursuant to
Section 2.3c Acquisition Note hereto, and any and all renewals, extensions,
modifications, and replacements thereof.

 

“Administrator” shall have the meaning set forth in Section 9.18 Jury Trial
Waiver, Arbitration, and Class Action.

 

“Applicable Margin” means, for any day, the applicable percentage set forth as
follows:

 

Tier  Senior Net Debt to
Trailing Twelve Month
EBITDA Ratio  Applicable
Percentage  1  Greater than or equal to 2.75   3.75% 2  Less than 2.75   2.75%

 

“Arbitration Order” shall have the meaning set forth in Section 9.18 Jury Trial
Waiver, Arbitration, and Class Action.

 

“Asset Coverage” means (i) 70% of the sum of the net book value of the accounts
receivable, inventory and property, plant and equipment, less (ii)Total Senior
Net Liabilities of Borrowers on a consolidated basis, as reflected on Black
Diamond’s consolidated financial statements.

 

“Auto-Extension Letter of Credit” shall have the meaning set forth in Section
2.2e Letters of Credit.

 

“Banking Business Day” means any day not a Saturday, Sunday, legal holiday in
the State of Utah, or day on which national banks in the State of Utah are
authorized to close.

 

“BD-Asia” means Black Diamond Sporting Equipment (ZFTZ) Co. Ltd., a company
whose registered office is located in Guangdong, China.

 

“BDEAG” means Black Diamond Equipment AG, a limited company whose registered
office is in Reinach, canton Basellandschaft, Switzerland.

 

“BDEH” means BD European Holdings, LLC, a limited liability company organized
and existing under the laws of the State of Delaware.

 

2

 

 

“BDEL” means Black Diamond Equipment, Ltd., a corporation organized and existing
under the laws of the State of Delaware.

 

“BD-Retail” means Black Diamond Retail, Inc., a corporation organized and
existing under the laws of the State of Delaware.

 

“Black Diamond” means Black Diamond, Inc. (formerly known as Clarus
Corporation), a corporation organized and existing under the laws of the State
of Delaware.

 

“Borrowers” means, collectively, Black Diamond, BDEL, BD-Retail, Everest, GMP,
POC, Pieps, BDEH and any domestic Subsidiaries of Borrowers formed by Borrowers
as provided in Section 6.21 Subsidiaries or acquired pursuant to a Permitted
Acquisition, or any of them, their successors, and, if permitted, assigns.

 

“Capital Expenditures” means expenditure for fixed or capital assets as
determined in accordance with Accounting Standards.

 

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any
Borrowers, existing upon or acquired after the Effective Date, that may after
the occurrence of a Collateral Trigger Event be or become subject to a security
interest or lien in favor of Lender to secure the obligations of Borrowers under
the Loan Documents.

 

“Collateral Documents” means, collectively, all security agreements,
assignments, pledges, control agreements, financing statements, deeds of trust,
mortgages, and other documents creating, granting, evidencing or perfecting a
lien upon the Collateral as security for payment of the obligations of Borrowers
under the Loan Documents, and all amendments, modifications, addendums, and
replacements thereof, whether presently existing or created in the future.

 

“Collateral Trigger Event” means the occurrence and continuance beyond any
applicable cure or grace periods of any Event of Default.

 

“Consolidated Financial Statements” means the consolidated financial statements
of Black Diamond and its Subsidiaries prepared in accordance with Accounting
Standards.

 

“Debt” means, without duplication, (a) indebtedness or liability for borrowed
money; (b) obligations evidenced by bonds, debentures, notes, or other similar
instruments; (c) obligations for the deferred purchase price of property or
services (including trade obligations); (d) obligations as lessee under capital
leases; (e) current liabilities in respect of unfunded vested benefits under
Plans covered by ERISA; (f) mandatory redemption or purchase obligations with
respect to Equity Interests which arise on or before the latest maturity date of
the Promissory Notes; (g) obligations under letters of credit; (h) obligations
under acceptance facilities; (i) all guarantees, endorsements (other than for
collection or deposit in the ordinary course of business), and other contingent
obligations to purchase, to provide funds for payment, to supply funds to invest
in any Person, or otherwise to assure a creditor against loss; and (j)
obligations secured by any mortgage, deed of trust, lien, pledge, or security
interest or other charge or encumbrance on property, whether or not the
obligations have been assumed.

 

3

 

 

“Default Rate” means 3.0% per annum above the Thirty Day LIBOR Rate plus the
Tier 1 Applicable Margin.

 

“Distributions” means any payment to any shareholder of Borrowers for dividends,
repurchases, redemptions, retirements or reacquisitions of capital stock,
whether in cash or assets.

 

“Dry Hole Expenses” means verifiable expenses for legal, accounting, investment
banking, financial advisory, consulting and other third-party services that
would otherwise qualify as Transaction Expenses except that such expenses
related to transactions that failed to close, not to exceed an aggregate amount
of $500,000 during any Trailing Twelve Month period.

 

“EBITDA” means earnings (excluding extraordinary gains and losses realized other
than in the ordinary course of business and excluding the sale or writedown of
intangible or capital assets) before Interest Expense, Income Tax Expense,
depreciation, amortization, other non-cash charges (including stock-based
compensation and inventory increases required in purchase accounting),
Transaction Expenses and Dry Hole Expenses.

 

“Effective Date” means the date stated at the introduction of this Loan
Agreement.

 

“Environmental Condition” means any condition involving or relating to Hazardous
Materials and/or the environment affecting the Real Property, whether or not yet
discovered, which is reasonably likely to or does result in any damage, loss,
cost, expense, claim, demand, order, or liability to or against Borrowers or
Lender by any third party (including, without limitation, any government
entity), including, without limitation, any condition resulting from the
operation of Borrowers’ business and/or operations in the vicinity of the Real
Property and/or any activity or operation formerly conducted by any Person on or
off the Real Property.

 

“Environmental Health and Safety Law” means any legal requirement that govern
the Borrowers or the Real Property that requires or relates to:

 

a.           advising appropriate authorities, employees, or the public of
intended or actual releases of Hazardous Materials, violations of discharge
limits or other prohibitions, and of the commencement of activities, such as
resource extraction or construction, that do or could have significant impact on
the environment;

 

b.           preventing or reducing to acceptable levels the release of
Hazardous Materials;

 

c.           reducing the quantities, preventing the release, or minimizing the
hazardous characteristics of wastes that are generated;

 

d.           assuring that products are designed, formulated, packaged, and used
so that they do not present unreasonable risks to human health or the
environment when used or disposed of;

 

e.           protecting resources, species, or ecological amenities;

 

4

 

 

f.            use, storage, transportation, sale, or transfer of Hazardous
Materials or other potentially harmful substances;

 

g.           cleaning up Hazardous Materials that have been released, preventing
the threat of release, and/or paying the costs of such clean up or prevention;
or

 

h.           making responsible parties pay for damages done to the health of
others or the environment or permitting self-appointed representatives of the
public interest to recover for injuries done to public assets.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests or units in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

 

“ERISA” shall have the meaning set forth in Section 5.8 Compliance with ERISA.

 

“ERISA Affiliate” shall have the meaning set forth in Section 5.8 Compliance
with ERISA.

 

“Event of Default” shall have the meaning set forth in Section 7.1 Events of
Default.

 

“Everest” means Everest/Sapphire Acquisition, LLC, a limited liability company
organized and existing under the laws of the State of Delaware.

 

“Existing Debt” means the existing debt of Borrowers and their Subsidiaries as
set forth on Exhibit A attached hereto and incorporated hereby.

 

“FASB” shall have the meaning set forth in Section 5.8 Compliance with ERISA.

 

“Fiscal Year End” means December 31 for any year.

 

“GMP” means Gregory Mountain Products, LLC, a limited liability company
organized and existing under the laws of the State of Delaware.

 

“Hazardous Materials” means (i) “hazardous waste” as defined by the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
(42 U.S.C. Section 6901 et. seq.), including any future amendments thereto, and
regulations promulgated thereunder, and as the term may be defined by any
contemporary state counterpart to such act; (ii) “hazardous substance” as
defined by the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. Section 9601 et. seq.), including any future amendments
thereto, and regulations promulgated thereunder, and as the term may be defined
by any contemporary state counterpart of such act; (iii) asbestos; (iv)
polychlorinated biphenyls; (v) underground or above ground storage tanks,
whether empty or filled or partially filled with any substance; (vi) any
substance the presence of which is or becomes prohibited by any federal, state,
or local law, ordinance, rule, or regulation; and (vii) any substance which
under any federal, state, or local law, ordinance, rule or regulation requires
special handling or notification in its collection, storage, treatment,
transportation, use or disposal.

 

5

 

 

“Hedging Transaction” means and includes any transaction now existing or
hereafter entered into between Borrowers and Lender and/or affiliates of Lender
which is a rate swap, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures, including without limitation the interest rate swap
transaction entered into pursuant to the Hedging Transaction Documents.

 

“Hedging Transaction Documents” means and includes any ISDA Master Agreement and
Schedule thereto between any Borrowers and Lender, and all Confirmations (as
such term is defined in an ISDA Master Agreement), between any Borrowers and
Lender executed in connection with any Hedging Transactions entered into between
Borrowers and Lender now or in the future.

 

“Income Tax Expense” means expenditures and accruals for federal and state
income taxes and foreign income taxes, each determined in accordance with
Accounting Standards.

 

“Intercompany Loans” means any loan or extension of credit from Borrowers or
Subsidiaries to any Borrower or Subsidiary, now existing or in the future,
including, without limitation, those set forth on Schedule 1.1 hereto.

 

“Interest Expense” means expenditures and accruals for interest determined in
accordance with Accounting Standards.

 

“Joinder Agreement” means an agreement whereby a company which is the subject of
a Permitted Acquisition or which otherwise becomes a Subsidiary of any Borrower
agrees to become a Borrower and be bound by the terms and conditions of the Loan
Documents, in substantially the form of Exhibit C.

 

“Lender” means Zions First National Bank, a national banking association, its
successors, and assigns.

 

“Loan” means, individually and collectively, as the context requires, the
Acquisition Loan, Revolving Loan and Term Loan.

 

“Loan Agreement” means this agreement, together with any exhibits, amendments,
addendums and modifications.

 

“Loan Documents” means the Loan Agreement, Promissory Note, all other agreements
and documents contemplated by any of the aforesaid documents. Any reference in
this Loan Agreement or any other Loan Document to a Loan Document shall include
all appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications, addendums and replacements thereto, whether
presently existing or created in the future, and shall refer to this Loan
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

 

6

 

 

“Material Adverse Effect” means a material adverse effect on the Borrowers’
financial condition, conduct of their business, or ability to perform their
obligations under the Loan Documents, in each case taken as a whole.

 

“Multi-Employer Plan” shall have the meaning set forth in Section 5.8 Compliance
with ERISA.

 

“Negative Pledge” shall have the meaning set forth in Section 6.15 Negative
Pledge.

 

“Net Worth” means total assets minus total liabilities.

 

“Organizational Documents” means, in the case of a corporation, its Articles of
Incorporation or Certificate of Incorporation and By-Laws; in the case of a
general partnership, its Articles of Partnership; in the case of a limited
partnership, its Articles of Limited Partnership; in the case of a limited
liability company, its Articles of Organization or Certificate of Formation and
Operating Agreement or Regulations, if any; in the case of a limited liability
partnership, its Articles of Limited Liability Partnership; and all amendments,
modifications, and changes to any of the foregoing which are currently in
effect.

 

“PBGC” shall have the meaning set forth in Section 5.8 Compliance with ERISA.

 

“Permitted Acquisitions” shall have the meaning set forth in Section 6.17
Mergers, Consolidations, Acquisitions, Sale of Assets.

 

“Permitted Business” means any business in which the Borrowers are currently
engaged or any other business in the outdoor recreation industry, including
without limitation, climbing, hiking, skiing and camping products, and any
business reasonably similar, ancillary, related or complementary thereto, or a
reasonable extension, development or expansion thereof.

 

“Permitted Joint Venture” shall have the meaning set forth in Section 6.18 Joint
Ventures and Investments.

 

“Person” means any natural person, any unincorporated association, any
corporation, firm, any joint venture, any partnership, any limited liability
company, any association, any enterprise, any trust or other legal entity or
organization, or any government or political subdivision or any agency,
department or instrumentality thereof.

 

“Pieps” means Pieps Corporation, a corporation organized and existing under the
laws of the State of California.

 

“PIEPS Service” means PIEPS Service, LLC, a limited liability company organized
and existing under the laws of the State of Delaware.

 

“Plan” shall have the meaning set forth in Section 5.8 Compliance with ERISA.

 

“POC” means POC USA, LLC, a limited liability company organized and existing
under the laws of the State of Delaware.

 

7

 

 

“Promissory Note” means, individually and collectively, as the context requires,
the Acquisition Note, Revolving Note, and Term Note.

 

“Real Property” means any and all real property or improvements thereon owned or
leased by Borrowers or in which Borrowers have any other interest of any nature
whatsoever.

 

“Reimbursement Agreement” shall have the meaning set forth in Section 2.2e
Letters of Credit.

 

“Reportable Event” shall have the meaning set forth in Section 5.8 Compliance
with ERISA.

 

“Responsible Officer” means, with respect to any Borrower, the chairman, vice
chairman, chief executive officer, chief financial officer, vice president,
treasurer, secretary or controller of such Borrower.

 

“Revolving Loan” means the revolving loan described in Section 2.2 Revolving
Loan.

 

“Revolving Note” means, individually and collectively, the revolving line of
credit promissory note to be executed by Borrowers and delivered to Lender
pursuant to Section 2.2c Revolving Note hereto, and any and all renewals,
extensions, modifications, and replacements thereof.

 

“Senior Net Debt” means Borrowers’ Debt minus cash on hand, cash equivalents,
marketable securities, and Subordinated Debt.

 

“Sweep Account” means any account or accounts of Borrowers established with
Lender pursuant to the Sweep Account Agreement, now or in the future.

 

“Sweep Account Agreement” means any agreement between Borrowers and Lender
establishing a sweep account arrangement, and all amendments, modifications and
replacements thereof.

 

“Subordinated Debt” means those certain 5% Unsecured Subordinated Notes not to
exceed an aggregate amount of up to $23,000,000, executed by Black Diamond dated
as of: (i) the date of the Original Loan Agreement in favor of Kanders GMP
Holdings, LLC, Robert R. Schiller Cornerstone Trust, and Deborah Schiller 2005
Revocable Trust; (ii) May 29, 2012 in favor of Kanders GMP Holdings and Schiller
Gregory Investment Company, LLC; and (iii) August 13, 2012 in favor of Kanders
GMP Holdings and Schiller Gregory Investment Company, LLC.

 

“Subsidiaries” means any existing or future domestic or foreign corporation,
partnership, joint venture, limited liability company or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned by any Borrower,
or the management of which is otherwise controlled by any Borrower, directly, or
indirectly through one or more intermediaries.

 

8

 

 

“Term Loan” means the amortizing term described in Section 2.1 Term Loan.

 

“Term Note” means, individually and collectively, the amortizing term promissory
note to be executed by Borrowers and delivered to Lender pursuant to Section
2.1c Term Note hereto, and any and all renewals, extensions, modifications, and
replacements thereof.

 

“Total Senior Net Liabilities” means total liabilities minus the sum of: cash on
hand, cash equivalents, marketable securities, Subordinated Debt, and deferred
tax liabilities.

 

“Trailing Twelve Month” means the 12 calendar month period immediately preceding
the date of calculation.

 

“Transaction Expenses” means reasonable and customary costs and fees paid or
accrued in connection with the closing of future Permitted Acquisitions,
including all legal, accounting, banking and underwriting fees and expenses,
commissions, discounts and other issuance expenses.

 

1.2          Terms Generally

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, this Loan
Agreement and (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

2.The Loan

 

2.1          Term Loan

 

a.           Amount of Term Loan. Upon fulfillment of all conditions precedent
set forth in this Loan Agreement, subject to the terms of the Term Note, and so
long as no Event of Default exists which has not been waived or timely cured,
and no other breach has occurred which has not been waived or timely cured under
the Loan Documents, Lender agrees to loan Borrowers up to $15,000,000, pursuant
to this Section 2.1.

 

9

 

 

b.           Nature and Duration of Loan. The Term Loan shall be a multiple
advance term loan payable in full upon the dates and conditions provided in the
Term Note. The obligation of Lender to disburse any proceeds of the Term Loan to
Borrowers shall not accrue until all of the conditions set forth in Section 4
Conditions to Loan Disbursements have been fully satisfied. Upon the maturity of
the Term Loan any and all amounts owing to Lender pursuant to the Term Note and
this Loan Agreement shall thereupon be due and payable in full unless the Term
Loan is renewed or extended by Lender in which case such termination shall occur
upon the maturity of the final renewal or extension of the Term Loan.

 

c.           Term Note. The Term Loan shall be evidenced by the Term Note. The
Term Note shall be executed and delivered to Lender upon execution and delivery
of this Loan Agreement. Proceeds of the Term Note may be disbursed by Lender by
wire transfer.

 

2.2          Revolving Loan

 

a.           Amount of Revolving Loan. Upon fulfillment of all conditions
precedent set forth in this Loan Agreement, subject to the terms of the
Revolving Note, and so long as no Event of Default exists which has not been
waived or timely cured, and no other breach has occurred which has not been
waived or timely cured under the Loan Documents, Lender agrees to loan Borrowers
up to $30,000,000, pursuant to this Section 2.2.

 

b.           Nature and Duration of Revolving Loan. The Revolving Loan shall be
payable in full upon the date and upon the terms and conditions provided in the
Revolving Note. Lender and Borrowers intend the Revolving Loan to be in the
nature of a line of credit under which Borrowers may repeatedly draw funds on a
revolving basis in accordance with the terms and conditions of this Loan
Agreement and the Revolving Note. The obligation of Lender to disburse any
proceeds of the Revolving Loan to Borrowers shall not accrue until all of the
conditions set forth in Section 4 Conditions to Loan Disbursements have been
fully satisfied. Upon the maturity of the Revolving Loan any and all amounts
owing to Lender pursuant to the Revolving Note and this Loan Agreement shall
thereupon be due and payable in full unless the Revolving Loan is renewed or
extended by Lender in which case such termination shall occur upon the maturity
of the final renewal or extension of the Revolving Loan.

 

c.           Revolving Note. The Revolving Loan shall be evidenced by the
Revolving Note. The Revolving Note shall be executed and delivered to Lender
upon execution and delivery of this Agreement. Proceeds of the Revolving Loan
may be disbursed by Lender by wire transfer.

 

d.           Sweep Account. At the election of Borrowers, the Revolving Note may
be linked to the Sweep Account pursuant to the Sweep Account Agreement.
Borrowers may unilaterally terminate the Sweep Account at any time. To the
extent, if any, the terms of the Sweep Account are inconsistent with or
contradict the terms of the Loan Documents, the terms of the Loan Documents
shall govern. All references in the Sweep Account Agreement to a “Commercial
Loan Line” or similar references to a line of credit are amended to refer to the
Revolving Loan.

 

10

 

 

If such election is made, (i) Lender is authorized and directed to disburse
funds under the Revolving Note for deposit into the Sweep Account on each
Banking Business Day as needed to cover all checks and other charges against the
Sweep Account; (ii) upon occurrence of an Event of Default or an event which,
with the passage of time or the giving of notice, or both, would constitute an
Event of Default, Lender may, in its sole discretion, cease all disbursements
under the Revolving Note into the Sweep Account; and (iii) Lender is authorized
and directed to disburse all collected funds in the Sweep Account on each
Banking Business Day to Lender to be applied on the Revolving Note.

 

It is acknowledged that posting of credits and debits to and from the Sweep
Account are made on the same Business Banking Day the transactions occur and
that the posting of credits and debits to and from the Revolving Note are made
one Banking Business Day after the transactions occur but are deemed effective
as of the prior Banking Business Day.

 

e.           Letters of Credit. Borrowers may request that Lender or Lender’s
affiliates issue letters of credit against the Revolving Note. Any letters of
credit issued hereunder shall be in form and content acceptable to Lender. All
requests for issuance of letters of credit shall require two Banking Business
Days’ prior notice, and shall, unless otherwise agreed by Lender, have an expiry
date which is the earlier of one year after its issuance or the maturity date of
the Revolving Note provided that the expiry date of any letter of credit may be
up to 12 months later than the maturity date of the Revolving Note if Borrowers
agree at the time of issuance that, after the payment of all of the obligations
of Borrowers hereunder, Borrowers will provide Lender with cash collateral in
the amount of 103% of the stated amount of the applicable letter of credit.
Lender may require Borrowers to execute Lender’s standard application and
reimbursement agreement for letters of credit (the “Reimbursement Agreement”),
provided that, in the event of any conflict between the terms of the
Reimbursement Agreement and this Agreement, the terms of this Agreement shall
apply, including terms with respect to the disbursement of funds hereunder to
reimburse Lender for drawings on letters of credit.

 

If any Borrower so requests, Lender shall, subject to the other conditions set
forth in this Section 2.2e and so long as no Event of Default or event which
with the passage of time or giving of notice, or both, has occurred and is
continuing and there is availability therefor under the Loan, issue letters of
credit under this Loan Agreement that have automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must (i) permit Lender to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
letter of credit) by giving prior notice to the beneficiary thereof not later
than a day in each such twelve-month period to be agreed upon at the time such
letter of credit is issued, and (ii) not be permitted to have an expiry date
later than the maturity date of the Revolving Loan unless Borrowers satisfy the
requirements set forth in this Section 2.2e. Unless otherwise directed by Lender
in writing, Borrowers shall not be required to make a specific request to Lender
for any such extension.

 

11

 

 

Borrowers shall pay quarterly, in advance all fees and charges for issuance of
letters of credit, including: (i) fees customarily charged by Lender, (ii) for
standby letters of credit, an issuance fee equal to the Applicable Margin then
in effect of the face amount of each such letter of credit, and (iii) any fees
set forth in this Loan Agreement or the Reimbursement Agreement. Upon issuance
of a letter of credit against the Revolving Note, an amount of the Revolving
Note equal to the amount of the letter of credit shall be frozen and unavailable
for disbursement upon request of Borrowers so long as the letter of credit is
outstanding or subject to payment. Upon payment by Lender of any drawing on any
letter of credit issued against the Revolving Note, Lender shall disburse funds
under the Revolving Note to reimburse Lender for the amount of the drawing.

 

f.            Non-Use Fee. Borrowers shall pay to Lender a non-use fee based on
the unused portion of the Loan, calculated on the average unused daily balance
of the Loan for each calendar quarter or portion thereof based on a 360 day year
and actual days elapsed based on the applicable per annum percentage as follows:

 

Tier  Senior Net Debt to
Trailing Twelve Month
EBITDA Ratio  Applicable
Percentage  1  Greater than or equal to 2.75   0.60% 2  Less than 2.75   0.40%

 

For purposes of calculating the unused portion of the Loan, outstanding letters
of credit issued hereunder shall be considered usage of the Revolving Loan. The
fee shall be payable quarterly, in arrears, and shall be due no later than the
fifth Banking Business Day after receipt by Borrowers of a statement therefor
from Lender.

 

2.3          Acquisition Loan

 

a.           Amount of Acquisition Loan. Upon fulfillment of all conditions
precedent set forth in this Loan Agreement, and so long as no Event of Default
exists, and no other event has occurred and continues to exist which, with the
passage of time or giving of notice, or both, would constitute an Event of
Default, Lender agrees to loan Borrowers up to $10,000,000 for funding Permitted
Acquisitions and Permitted Joint Ventures, pursuant to this Section 2.3.

 

b.           Nature and Duration of Acquisition Loan. The Acquisition Loan shall
be a multiple advance term loan payable in full upon the date and upon the terms
and conditions provided in the Acquisition Note. The obligation of Lender to
disburse any proceeds of the Acquisition Loan to Borrowers shall not accrue
until all of the conditions set forth in Section 4 Conditions to Loan
Disbursements have been fully satisfied. Upon the maturity of the Acquisition
Loan any and all amounts owing to Lender pursuant to the Acquisition Note and
this Loan Agreement shall thereupon be due and payable in full unless the
Acquisition Loan is renewed or extended by Lender in which case such termination
shall occur upon the maturity of the final renewal or extension of the
Acquisition Loan.

 

12

 

 

c.           Acquisition Note. The Acquisition Loan shall be evidenced by the
Acquisition Note. The Acquisition Note shall be executed and delivered to Lender
upon execution and delivery of this Loan Agreement.

 

2.4          Disbursements under the Loan

 

Disbursements under the Loan may be made upon request by any of the Borrowers
without further approval or authorization from the other Borrowers. Each
Borrower hereby authorizes and ratifies all such requests by the other
Borrowers. Disbursements under the Loan may be made automatically pursuant to a
cash manager program linked to one or more depository accounts of any of the
Borrowers.

 

2.5          Automatic Payment

 

Unless Lender agrees otherwise in writing, Borrowers shall execute the necessary
documents and arrange for all payments hereunder to be paid by automatic
transfer of funds from the account of Borrowers with a designated financial
institution acceptable to Lender. Lender is further authorized to debit, for the
purpose of making any payment hereunder, (i) any account of Borrowers held by
Lender, or (ii) the Revolving Loan.

 

2.6          Funding Fee

 

Upon execution and delivery of this Loan Agreement, Borrowers shall pay Lender
an initial funding fee on the Revolving Loan and Term Loan of $56,250. Upon the
first draw on the Acquisition Loan, Borrowers shall pay Lender a subsequent
funding fee on the Acquisition Loan of $50,000. No portion of such funding fees
shall be refunded in the event of early termination of this Loan Agreement or
any termination or reduction of the right of Borrowers to request advances under
this Loan Agreement. Lender is authorized and directed upon execution of this
Loan Agreement and fulfillment of all conditions precedent hereunder, to
disburse a sufficient amount of the Loan proceeds to pay the initial funding fee
in full. Lender is further authorized and directed upon the date of the first
draw of the Acquisition Loan, to disburse a sufficient amount of the Acquisition
Loan proceeds to pay the subsequent funding fee in full.

 

2.7          Late Fee

 

If any payment hereunder is more than ten days past due, Lender may charge, and
Borrowers shall pay upon demand, a late fee equal to 5% of the amount of such
payment or $50, whichever is greater, to compensate Lender for administrative
expenses and other costs of delinquent payments, and such late fee shall be in
addition to and not as a waiver of, Lender’s remedies arising from Borrowers’
failure to make such payment. The amount of any late fee shall be added to the
principal balance of the Loan and shall accrue interest hereunder at the Default
Rate until paid in full.

 

13

 

 

2.8          Consideration Among Co-Borrowers

 

The transactions evidenced by the Loan Documents are in the best interests of
Borrowers, including non-Borrower Subsidiaries, and creditors of Borrowers,
including non-Borrower Subsidiaries. Borrowers and non-Borrower Subsidiaries are
a single integrated financial enterprise and each of the Borrowers and
non-Borrower Subsidiaries receives a substantial benefit from the availability
of credit under the Loan Documents. Borrowers and non-Borrower Subsidiaries
would not be able to obtain financing in the amounts or upon terms as favorable
as provided in the Loan Documents on an individual basis. The Loan will enable
each of the Borrowers and non-Borrower Subsidiaries to operate their business
more efficiently, more profitably, and to expand their businesses. The direct
and indirect benefits that inure to each of the Borrowers and non-Borrower
Subsidiaries by entering into the Loan Documents constitute substantially more
than “reasonable equivalent value” (as such term is used in § 548 of the United
States Bankruptcy Code) and “valuable consideration”, “fair value”, and “fair
consideration” (as such terms are used in state fraudulent transfer law).

 

3.Security for Loan

 

3.1          Collateral

 

The obligations of Borrowers under the Loan shall be unsecured so long as no
Collateral Triggering Event has occurred. Each Borrower hereby agrees that upon
the occurrence a Collateral Triggering Event, each Borrower shall immediately
grant a security interest in all of its respective assets, including, without
limitation, a pledge of 100% such Borrower’s Equity Interests in domestic
Subsidiaries and 66% of such Borrower’s Equity Interests in foreign Subsidiaries
to secure the obligations of Borrowers under the Loan Documents. At such time,
Borrowers shall execute any and all Collateral Documents Lender deems necessary
to grant such security interests in the Collateral and shall take such actions
as Lender requests to permit Lender to perfect its security interests in the
Collateral.

 

Each Borrower acknowledges its intention that the Loan is a “Related Debt” as
defined in the Hedging Transaction Documents, and agrees that the intention and
interpretation of said interest rate management transaction is that the Loan is
a “Related Debt” thereunder. The priority of the interests in the Collateral
securing the Loan and any Hedging Transaction Documents, if any, shall be pari
passu.

 

4.Conditions to Loan Disbursements

 

4.1          Conditions to Initial Loan Disbursements

 

Lender’s obligation to disburse any of the Loan on the Effective Date is
expressly subject to, and shall not arise until all of the conditions set forth
below have been satisfied. All of the documents referred to below must be in a
form and substance acceptable to Lender.

 

a.           All of the Loan Documents and all other documents contemplated to
be delivered to Lender prior to funding have been fully executed and delivered
to Lender.

 

b.           All other conditions precedent provided in or contemplated by the
Loan Documents or any other agreement or document have been performed.

 

c.           As of the Effective Date, the following shall be true and correct:
(i) all representations and warranties made by Borrowers in the Loan Documents
are true and correct in all material respects as of the date of such
disbursement; and (ii) no Event of Default has occurred which has not been
waived or timely cured and no conditions exist and no event has occurred, which,
with the passage of time or the giving of notice, or both, would constitute an
Event of Default.

 

14

 

 

d.           Lender has received certificates of insurance pursuant to Section
6.8 Insurance reasonably acceptable to Lender.

 

e.           Lender has received a certificate of the corporate secretary, an
assistant secretary or equivalent partner, manager or member, as applicable, of
Borrowers, in a form and content reasonably acceptable to Lender, attaching or
including as applicable: (i) certified copies of all Organizational Documents of
Borrowers, (ii) resolutions of the board of directors or managers, as
applicable, and of the shareholders or members, as applicable, of Borrowers
authorizing and approving the execution, delivery and performance of each Loan
Document to which such Person is a party; (iii) good standing certificates or
their equivalents from the respective states of organization and the respective
states in which the principal places of business of each is located, each to be
dated a recent date prior to the Effective Date; and (iv) signature and
incumbency certificates of the Responsible Officers of Borrowers executing the
Loan Documents.

 

f.            Lender shall have received the initial funding fee referenced in
Section 2.6 Funding Fee and all fees and other amounts due and payable on or
prior to the Effective Date, including, reimbursement or payment of all
reasonable legal fees and expenses of Lender’s counsel, and all reasonable
out-of-pocket expenses required to be reimbursed or paid by Borrowers under the
Loan Documents

 

All conditions precedent set forth in this Loan Agreement and any of the Loan
Documents are for the sole benefit of Lender and may be waived unilaterally by
Lender.

 

4.2          Conditions to Subsequent Loan Disbursements

 

After the Effective Date, Lender’s obligation to make any disbursements of the
Loan, and to issue, extend or renew any letter of credit, shall be subject to
the satisfaction or waiver of the following conditions precedent and the terms
of each Promissory Note:

 

a.           All other conditions precedent for subsequent disbursements
provided in or contemplated by the Loan Documents or any other agreement or
document have been performed.

 

b.           At the time of each such disbursement of the Loan, or the issuance,
extension or renewal of such letter of credit, and also immediately after giving
effect thereto, (i) there shall exist no Event of Default or event which, with
the passage of time or the giving of notice, or both, would constitute an Event
of Default, and (ii) all representations and warranties of Borrowers contained
herein or in the other Loan Documents shall be true and correct in all material
respects (except that to the extent any such representation or warranty contains
any materiality qualifier, such representation or warranty shall be true and
correct in all respects) with the same effect as though such representations and
warranties had been made on and as of the date of such disbursement of the Loan
or issuance, extension or other renewal of any letter of credit, except to the
extent that such representations and warranties expressly relate to an earlier
specified date, in which case such representations and warranties shall have
been true and correct in all material respects (except that to the extent any
such representation or warranty contains any materiality qualifier, such
representation or warranty shall be true and correct in all respects) as of such
earlier date.

 

15

 

 

c.           The acceptance of the benefits of each disbursement of the Loan or
issuance, extension or renewal of any letter of credit shall constitute a
representation and warranty by Borrowers to Lender that all of the applicable
conditions specified in this Section 4.2 Conditions to Subsequent Loan
Disbursements have been satisfied as of the times referred to in this Section.

 

4.3          No Default, Adverse Change, False or Misleading Statement

 

Lender’s obligation to advance any funds at any time pursuant to this Loan
Agreement and the Promissory Note shall, at Lender’s sole discretion, terminate
upon the occurrence of any Event of Default or any event which could have a
Material Adverse Effect. Upon the exercise of such discretion, Lender shall be
relieved of all further obligations under the Loan Documents.

 

5.Representations and Warranties

 

5.1          Organization and Qualification

 

Black Diamond represents and warrants that it is a corporation duly organized
and existing in good standing under the laws of the State of Delaware, and that
it is qualified and in good standing as a foreign corporation in the States of
Connecticut and Utah.

 

BDEL represents and warrants that it is a corporation duly organized and
existing in good standing under the laws of the State of Delaware, and that it
is qualified and in good standing as a foreign corporation in the State of Utah.

 

BD-Retail represents and warrants that it is a corporation duly organized and
existing in good standing under the laws of the State of Delaware, and that it
is qualified and in good standing as a foreign corporation in the State of Utah.

 

Each of Everest, GMP, POC, PIEPS Service and BDEH represents and warrants that
it is a limited liability company duly organized and existing in good standing
under the laws of the State of Delaware, and that, if required, it is qualified
and in good standing as a foreign limited liability company in the State of
Utah.

 

Pieps represents and warrants that it is a corporation duly organized and
existing in good standing under the laws of the State of California, and that it
is qualified and in good standing as a foreign corporation in the State of Utah.

 

Each Borrower represents and warrants that it is duly qualified to do business
in each jurisdiction where the conduct of its business requires qualification,
except where the failure to so qualify could not reasonably be expected to have
a Material Adverse Effect on Borrowers, taken as a whole.

 

16

 

 

Each Borrower represents and warrants that it has the full power and authority
to own its property and to conduct the business in which it engages and to enter
into and perform its obligations under the Loan Documents.

 

Each Borrower represents and warrants that it has delivered to Lender or
Lender’s counsel accurate and complete copies of such Borrower’s Organizational
Documents which are operative and in effect as of the Effective Date.

 

5.2          Authorization

 

Borrowers represent and warrant that the execution, delivery, and performance by
Borrowers of the Loan Documents have been duly authorized by all necessary
action on the part of Borrowers and do not violate the Borrowers’ Organizational
Documents or any resolution of the Board of Directors or similar body of
Borrowers, do not and will not contravene any provision of, or constitute a
default under, any indenture, mortgage, contract, or other instrument to which
Borrowers are a party or by which they are bound, and that upon execution and
delivery thereof, the Loan Documents will constitute legal, valid, and binding
agreements and obligations of Borrowers, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law.

 

5.3          Corporate Relationships

 

Borrowers represent and warrant that as of the Effective Date (i) Black Diamond
owns all of the issued and outstanding Equity Interests of Everest, POC and
BDEH, (ii) Everest owns all of the issued and outstanding Equity Interests of
BDEL and GMP, (iii) BDEL owns all of the issued and outstanding Equity Interests
of BD-Retail, BDEAG and BD-Asia, and (iv) BDEH indirectly owns all of the issued
and outstanding Equity Interests of Pieps.

 

5.4          No Governmental Approval Necessary

 

Borrowers represent and warrant that no consent by, approval of, giving of
notice to, registration with, or taking of any other action with respect to or
by any federal, state, or local governmental authority or organization is
required for Borrowers’ execution, delivery, or performance of the Loan
Documents, except where any failure to so obtain such consent or approval or
take any other action could not reasonably be expected to have a Material
Adverse Effect.

 

5.5          Accuracy of Financial Statements

 

Borrowers represent and warrant that all of the audited consolidated financial
statements of Black Diamond and its Subsidiaries heretofore delivered to Lender
have been prepared in accordance with Accounting Standards.

 

Borrowers represent and warrant that all of the unaudited financial statements
heretofore delivered to Lender in connection with this Loan fairly present in
all material respects Borrowers’ financial condition as of the date thereof and
the results of Borrowers’ operations for the period or periods covered thereby
and are consistent in all material respects with other financial statements
previously delivered to Lender.

 

17

 

 

Borrowers represent and warrant that since the dates of the most recent audited
and unaudited financial statements delivered to Lender, there has been no event
which would have a Material Adverse Effect on the financial condition of Black
Diamond and its Subsidiaries, taken as a whole.

 

5.6          No Pending or Threatened Litigation

 

Borrowers represent and warrant that, except as disclosed in Black Diamond’s
periodic filings with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended, there are no actions, suits, or
proceedings pending or, to Borrowers’ knowledge, threatened against or affecting
Borrowers in any court or before any governmental commission, board, or
authority which, if adversely determined, would have a Material Adverse Effect.

 

5.7          Full and Accurate Disclosure

 

Borrowers represent and warrant that this Loan Agreement, the financial
statements referred to herein and any loan application submitted to Lender, and
all other statements furnished by Borrowers to Lender in connection herewith
contain no untrue statement of a material fact and omit no material fact
necessary to make the statements contained therein or herein not misleading in
any material respect. Borrowers represent and warrant that they have not failed
to disclose in writing to Lender any fact that would have a Material Adverse
Effect on Black Diamond and its Subsidiaries, taken as a whole.

 

5.8          Compliance with ERISA

 

Borrowers represent and warrant that Borrowers are in compliance in all material
respects with all applicable provisions of the Employee Retirement Income
Security Act of 1974 (“ERISA”), as amended, and the regulations and published
interpretations thereunder. Neither a Reportable Event as set forth in Section
4043 of ERISA or the regulations thereunder (“Reportable Event”) nor a
prohibited transaction as set forth in Section 406 of ERISA or Section 4975 of
the Internal Revenue Code of 1986, as amended, has occurred and is continuing
with respect to any employee benefit plan established, maintained, or to which
contributions have been made by Borrowers or any trade or business (whether or
not incorporated) which together with Borrowers would be treated as a single
employer under Section 4001 of ERISA (“ERISA Affiliate”) for its employees which
is covered by Title I or Title IV of ERISA (“Plan”); no notice of intent to
terminate a Plan has been filed nor has any Plan been terminated which is
subject to Title IV of ERISA; no circumstances exist that constitute grounds
under Section 4042 of ERISA entitling the Pension Benefit Guaranty Corporation
(“PBGC”) to institute proceedings to terminate, or appoint a trustee to
administer a Plan, nor has the PBGC instituted any such proceedings; neither
Borrowers nor any ERISA Affiliate has completely or partially withdrawn under
Section 4201 or 4204 of ERISA from any Plan described in Section 4001(a)(3) of
ERISA which covers employees of Borrowers or any ERISA Affiliate
(“Multi-employer Plan”); Borrowers and each ERISA Affiliate has met its minimum
funding requirements under ERISA with respect to all of its Plans and the
present fair market value of all Plan assets equals or exceeds the present value
of all vested benefits under or all claims reasonably anticipated against each
Plan, as determined on the most recent valuation date of the Plan and in
accordance with the provisions of ERISA and the regulations thereunder and the
applicable statements of the Financial Accounting Standards Board (“FASB”) for
calculating the potential liability of Borrowers or any ERISA Affiliate under
any Plan; neither Borrowers nor any ERISA Affiliate has incurred any liability
to the PBGC (except payment of premiums, which is current) under ERISA.

 

18

 

 

Borrowers, each ERISA Affiliate and each group health plan (as defined in ERISA
Section 733) sponsored by Borrowers and each ERISA Affiliate, or in which
Borrowers or any ERISA Affiliate is a participating employer, are in material
compliance with, have satisfied and continue to satisfy (to the extent
applicable) all requirements for continuation of group health coverage under
Section 4980B of the Internal Revenue Code and Sections 601 et seq. of ERISA,
and are in compliance with, have satisfied and continue to satisfy Part 7 of
ERISA and all corresponding and similar state laws relating to portability,
access and renewability of group health benefits and other requirements included
in Part 7.

 

5.9          Compliance with USA Patriot Act

 

Borrowers represent and warrant that they are not subject to any law,
regulation, or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits Lender from
making any advance or extension of credit to Borrowers or from otherwise
conducting business with Borrowers.

 

5.10        Compliance with All Other Applicable Law

 

Borrowers represent and warrant that, except as set forth on Schedule 5.10, they
have complied in all material respects with all applicable statutes, rules,
regulations, orders, and restrictions of any domestic or foreign government, or
any instrumentality or agency thereof having jurisdiction over the conduct of
Borrowers’ business or the ownership of its properties, the failure to comply
with which could reasonably be expected to have a Material Adverse Effect on
Black Diamond and its Subsidiaries, taken as a whole.

 

5.11        Environmental Representations and Warranties

 

Borrowers represent and warrant that, except as set forth on Schedule 5.11, no
Hazardous Materials are now located on, in, or under the Real Property, nor is
there any Environmental Condition on, in, or under the Real Property and neither
Borrowers nor, to Borrowers’ knowledge, after due inquiry and investigation, any
other Person has ever caused or permitted any Hazardous Materials to be placed,
held, used, stored, released, generated, located or disposed of on, in or under
the Real Property, or any part thereof, nor caused or allowed an Environmental
Condition to exist on, in or under the Real Property, except in the ordinary
course of Borrowers’ business under conditions that are generally recognized to
be appropriate and safe and that are in compliance with all applicable
Environmental Health and Safety Laws. Borrowers further represent and warrant
that no investigation, administrative order, consent order and agreement,
litigation or settlement with respect to Hazardous Materials and/or an
Environmental Condition is proposed, threatened, anticipated or in existence
with respect to the Real Property.

 

19

 

 

5.12        Operation of Business

 

Borrowers represent and warrant that, except as set forth on Schedule 5.12, to
their knowledge, Borrowers possess all material licenses, permits, franchises,
patents, copyrights, trademarks, and trade names, or rights thereto, to conduct
its business substantially as now conducted and as presently proposed to be
conducted, and to their knowledge, Borrowers are not in violation of any valid
rights of others which would have a Material Adverse Effect on Borrowers with
respect to any of the foregoing.

 

5.13        Payment of Taxes

 

Borrowers represent and warrant that Borrowers have filed all material tax
returns (federal, state, and local) required to be filed and have paid all
material taxes, assessments, and governmental charges and levies, including
interest and penalties, on Borrowers’ assets, business and income, except such
as are being contested in good faith by proper proceedings and as to which
adequate reserves are maintained.

 

5.14        Solvency

 

Borrowers represent and warrant that immediately before and immediately after
the closing of the Loan, the Borrowers are solvent and able to pay their debts
as the debts become due.

 

6.Borrowers’ Covenants

 

Borrowers make the following agreements and covenants, which shall continue so
long as this Loan Agreement is in effect and so long as Borrowers are indebted
to Lender for obligations arising out of, identified in, or contemplated by this
Loan Agreement.

 

6.1          Use of Proceeds

 

Borrowers shall use the proceeds of the Loan for general corporate purposes,
including funds for working capital, capital expenditures, loans and/or
investments in wholly-owned foreign Subsidiaries, the issuance of letters of
credit and Permitted Acquisitions.

 

Borrowers shall not, directly or indirectly, use any of the proceeds of the Loan
for the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, or to
extend credit to any Person for the purpose of purchasing or carrying any such
margin stock or for any purpose which violates, or is inconsistent with,
Regulation X of said Board of Governors, or for any other purpose not permitted
by Section 7 of the Securities Exchange Act of 1934, as amended, or by any of
the rules and regulations respecting the extension of credit promulgated
thereunder.

 

20

 

 

6.2          Continued Compliance with ERISA

 

Borrowers covenant that, with respect to all Plans (as defined in Section 5.8
Compliance with ERISA) which Borrowers or any ERISA Affiliate currently
maintains or to which Borrowers or any ERISA Affiliate is a sponsoring or
participating employer, fiduciary, party in interest or disqualified person or
which Borrowers or any ERISA Affiliate may hereafter adopt, Borrowers and each
ERISA Affiliate shall continue to comply in all material respects with all
applicable provisions of the Internal Revenue Code and ERISA and with all
representations made in Section 5.8 Compliance with ERISA, including, without
limitation, conformance with all notice and reporting requirements, funding
standards, prohibited transaction rules, multi-employer plan rules, necessary
reserve requirements, and health care continuation, coverage and portability
requirements, except where the failure to so comply would not have a Material
Adverse Effect on Black Diamond and its Subsidiaries, taken as a whole.

 

6.3          Continued Compliance with USA Patriot Act

 

Borrowers shall (a) not be or become subject at any time to any law, regulation,
or list of any government agency (including, without limitation, the U.S. Office
of Foreign Asset Control list) that prohibits or limits Lender from making any
advance or extension of credit to Borrowers or from otherwise conducting
business with Borrowers, and (b) provide documentary and other evidence of
Borrowers’ identity as may reasonably be requested by Lender at any time to
enable Lender to verify Borrowers’ identity or to comply with any applicable law
or regulation, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.

 

6.4          Continued Compliance with Applicable Law

 

Borrowers shall conduct their business in a lawful manner and in material
compliance with all applicable federal, state, and local laws, ordinances,
rules, regulations, and orders; shall maintain in good standing all licenses and
organizational or other qualifications reasonably necessary to its business and
existence; and shall not engage in any business not authorized by and not in
accordance with its Organizational Documents and other governing documents.

 

6.5          Prior Consent for Amendment or Change

 

Except as set forth in Schedule 6.5 or changes that would not have any adverse
effect on Lender, Borrowers shall not modify, amend, waive, or otherwise alter,
or fail to enforce, their Organizational Documents or other governing documents
without Lender’s prior written consent.

 

6.6          Payment of Taxes and Obligations

 

Borrowers shall pay when due all material taxes, assessments, and governmental
charges and levies on Borrowers’ assets, business, and income, and all material
obligations of Borrowers of whatever nature, except such as are being contested
in good faith by proper proceedings and as to which adequate reserves are
maintained.

 

6.7          Financial Statements and Reports

 

Borrowers shall provide Lender with such financial statements and reports
concerning Borrowers and Subsidiaries as Lender may reasonably request. Audited
financial statements and reports shall be prepared in accordance with Accounting
Standards. Unaudited financial statements and reports shall fairly present in
all material respects Borrowers’ financial condition as of the date thereof and
the results of Borrowers’ operations for the period or periods covered thereby
and shall be consistent in all material respects with other financial statements
previously delivered to Lender in connection with this Loan.

 

21

 

 

Until requested otherwise by Lender, Borrowers shall provide the following
financial statements and reports to Lender:

 

a.           Annual audited Consolidated Financial Statements for each fiscal
year of Black Diamond, to be delivered to Lender 105 days after such Fiscal Year
End. Borrowers shall also submit to Lender copies of any management letters or
other reports submitted by independent certified public accountants in
connection with the examination of the financial statements of Borrowers made by
such accountants.

 

b.           Quarterly Consolidated Financial Statements for each fiscal quarter
of Black Diamond, to be delivered 45 days after the end of the fiscal quarter.
The quarterly financial statements shall include a certification by a
Responsible Officer of Black Diamond that the quarterly financial statements
fairly represent Borrowers’ financial condition in all material respects as of
the date thereof and the results of the operations of the period covered thereby
and are consistent, except as disclosed in the footnotes thereto, in all
material respects with other financial statements previously delivered to
Lender.

 

c.           Together with each of the annual and quarterly Consolidated
Financial Statements required to be delivered pursuant to the provisions of
paragraphs (a) and (b) above, Borrowers shall submit to Lender a compliance
certificate in a form reasonably acceptable to Lender certifying that Borrowers
are in compliance with all terms and conditions of this Loan Agreement,
including compliance with the financial covenants provided in Section 6.14
Financial Covenants. The compliance certificate shall include the data and
calculations supporting all financial covenants, whether in compliance or not,
and shall be signed by a Responsible Officer of Black Diamond.

 

d.           Financial forecasts for each fiscal year of Black Diamond, with
projections broken down by each fiscal quarter, to be delivered 60 days after
each Fiscal Year End.

 

6.8          Insurance

 

Borrowers shall maintain insurance with financially sound and reputable
insurance companies or associations in such amounts and covering such risks as
are usually carried by companies engaged in the same or a similar business and
similarly situated, which insurance may provide for reasonable deductibility
from coverage thereof.

 

6.9          Inspection

 

Borrowers shall at any reasonable time during normal business hours and from
time to time permit Lender or any representative of Lender to examine and make
copies of and abstracts from the records and books of account of, and visit and
inspect the properties and assets of, Borrowers, and to discuss the affairs,
finances, and accounts of Borrowers with any of Borrowers’ officers and
directors and with Borrowers’ independent accountants; provided, however, that
Lender shall take reasonable steps to ensure the confidentiality of any
documents or information that may be disclosed pursuant to this Section 6.9,
including maintaining the confidentiality thereof as required by laws, rules and
regulations, including the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended.

 

22

 

 

6.10        Operation of Business

 

Borrowers shall maintain all material licenses, permits, franchises, patents,
copyrights, trademarks, and trade names, or rights thereto, that Borrowers
reasonably determine are necessary in the operation of their business. Borrowers
shall continue to engage in a Permitted Business.

 

6.11        Maintenance of Records and Properties

 

Borrowers shall keep adequate records and books of account in which complete
entries will be made in accordance with Accounting Standards. Borrowers shall
maintain, keep and preserve all of their material properties (tangible and
intangible) necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted.

 

6.12        Notice of Claims

 

Borrowers shall promptly notify Lender in writing of all actions, suits or
proceedings filed against or affecting Borrowers in any court or before any
governmental commission, board, or authority which, if adversely determined,
would have a Material Adverse Effect.

 

6.13        Environmental Covenants

 

Borrowers covenant that they will:

 

a.           Not permit the presence, use, disposal, storage or release of any
Hazardous Materials on, in, or under the Real Property, except in the ordinary
course of Borrowers’ business under conditions that are generally recognized to
be appropriate and safe and that are in compliance with all applicable
Environmental Health and Safety Laws.

 

b.           Not permit any substance, activity or Environmental Condition on,
in, under or affecting the Real Property which is in violation of any
Environmental Health and Safety Laws.

 

c.           Comply in all material respects with the provisions of all
Environmental Health and Safety Laws.

 

d.           Notify Lender promptly of any discharge of Hazardous Materials,
Environmental Condition, or environmental complaint or notice received from any
governmental agency or any other party.

 

e.           Upon any discharge of Hazardous Materials or upon the occurrence of
any Environmental Condition, promptly contain and remediate the same in
compliance with all Environmental Health and Safety Laws, promptly pay any fine
or penalty assessed in connection therewith, and promptly notify Lender of such
events.

 

23

 

 

f.            Permit Lender to inspect the Real Property for Hazardous Materials
and Environmental Conditions, and to inspect all books, correspondence, and
records pertaining thereto, and upon the occurrence and continuation of an Event
of Default, to conduct tests thereon.

 

g.           Provide a Phase 1 report (including all validated and unvalidated
data generated for such reports) of a qualified independent environmental
engineer reasonably acceptable to Lender, reasonably satisfactory to Lender in
scope, form, and content, and provide to Lender such other and further
assurances reasonably satisfactory to Lender, that Borrowers are in compliance
with these covenants concerning Hazardous Materials and Environmental
Conditions, and that any past violation thereof has been corrected in compliance
with all applicable Environmental Health and Safety Laws. Lender shall be
entitled to one report every two years at Borrowers’ expense if Lender has a
good faith reason to believe that there is an Environmental Condition affecting
the Real Property. Upon the occurrence of a Collateral Triggering Event, such
report shall be provided to Lender from time to time upon request of Lender and
at Borrowers’ expense.

 

h.           Immediately advise Lender of any additional, supplemental, new, or
other information concerning any Hazardous Materials or Environmental Conditions
relating to the Real Property.

 

6.14        Financial Covenants

 

Except as otherwise provided herein, each of the accounting terms used in this
Section 6.14 shall have the meanings used in accordance with Accounting
Standards. Each of the financial covenants listed below shall be tested on a
quarterly basis.

 

a.           Minimum EBITDA. Black Diamond and its Subsidiaries, on a
consolidated basis, measured quarterly, shall maintain Trailing Twelve Month
EBITDA as follows:

 

Period Ending  Minimum EBITDA  December 31, 2012  $12,000,000  March 31, 2013
through September 30, 2013  $5,000,000  December 31, 2013  $9,000,000  March 31,
2014 through June 30, 2014  $11,000,000  September 30, 2014  $13,000,000 
December 31, 2014 and thereafter  $15,000,000 

 

24

 

 

EBITDA shall be adjusted on a pro forma basis for future Permitted Acquisitions,
such calculations to be limited to pro forma statements filed with the
Securities Exchange Commission, or if not filed with the Securities Exchange
Commission, then subject to reasonable approval by Lender.

 

b.           Net Worth. Black Diamond and its Subsidiaries, on a consolidated
basis, will maintain a Net Worth, measured at each reporting period set forth in
Section 6.7 Financial Statements and Reports, of not less than $225,000,000
through the Fiscal Year End for 2012, plus an increase of $2,000,000 during each
Fiscal Year thereafter.

 

c.           Asset Coverage. Black Diamond and its Subsidiaries, on a
consolidated basis, measured at each reporting period set forth in Section 6.7
Financial Statements and Reports, shall maintain a positive amount of Asset
Coverage. Asset Coverage shall be adjusted on a pro forma basis for future
Permitted Acquisitions, such calculations to be limited to pro forma statements
filed with the Securities Exchange Commission, or if not filed with the
Securities Exchange Commission, then subject to reasonable approval by Lender.

 

d.           Maximum Capital Expenditures. Black Diamond and its Subsidiaries,
on a consolidated basis, will not make any Capital Expenditures if, after giving
effect thereto, the aggregate of all Capital Expenditures made by Borrowers, on
a consolidated basis, would exceed $6,500,000 in any Fiscal Year; provided,
however, that if during any Fiscal Year the amount of Capital Expenditures
permitted for that year is not so utilized, such unutilized amount may be added
to the maximum Capital Expenditures permitted under this Section 6.14d during
the next succeeding Fiscal Year, but in no event shall the maximum Capital
Expenditures during any Fiscal Year include unused amounts from any year prior
to the immediately preceding Fiscal Year.

 

6.15        Negative Pledge

 

Borrowers will not, and will not allow any Subsidiary to, create, incur, assume,
or suffer to exist any mortgage, deed of trust, pledge, lien, security interest,
hypothecation, assignment, or other preferential arrangement, charge, or
encumbrance (including, without limitation, any conditional sale, other title
retention agreement, or finance lease) of any nature, upon or with respect to
any of its domestic or foreign properties or assets, now owned or hereafter
acquired, or sign or file, under the Uniform Commercial Code of any
jurisdiction, a financing statement under which Borrowers appears as debtor, or
sign any security agreement authorizing any secured party thereunder to file
such financing statement, except (a) those contemplated by this Loan Agreement;
(b) liens arising in the ordinary course of business (such as liens of carriers,
warehousemen, mechanics, repairmen, and materialmen) and other similar liens
imposed by law for sums not yet due and payable or, if due and payable, those
being contested in good faith by appropriate proceedings and for which
appropriate reserves are maintained in accordance with Accounting Standards; (c)
easements, rights of way, restrictions, minor defects or irregularities in title
or other similar liens which alone or in the aggregate do not interfere in any
material way with the ordinary conduct of the business of Borrowers; (d) liens
for taxes and assessments not yet due and payable or, if due and payable, those
being contested in good faith by appropriate proceedings and for which
appropriate reserves are maintained in accordance with Accounting Standards; (e)
Permitted Liens set forth on Schedule 6.15 hereto; (f) liens securing Debt not
to exceed an aggregate outstanding amount of $3,000,000, except as authorized by
prior written consent of Lender; (g) pledges or deposits in the ordinary course
of business in connection with workers’ compensation, employment and
unemployment insurance and other social security legislation, other than any
lien imposed by ERISA; (h) deposits to secure the performance of bids, trade
contracts and leases (other than Debt), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, or arising as a
result of process payments under government contracts to the extent required or
imposed by applicable laws, all to the extent incurred in the ordinary course of
business; and (i) liens granted by a Borrower in favor of a licensor under any
intellectual property license agreement entered into by such Borrower, as
licensee, in the ordinary course of such Borrower’s business; provided, that
such liens do not encumber any property other than the intellectual property
licensed by such Borrower pursuant to the applicable license agreement and the
property manufactured or sold by such Borrower utilizing such intellectual
property.

 

25

 

 

Borrowers will not, and will not allow any Subsidiary to, enter into any
agreement with any third party (each a “Negative Pledge”) whereby any Borrower
or such Subsidiary is prohibited from creating, incurring, assuming or suffering
to exist any mortgage, deed of trust, pledge, lien, security interest,
hypothecation, assignment, deposit arrangement, or other preferential
arrangement, charge, or encumbrance (including, without limitation, any
conditional sale, other title retention agreement, or finance lease) of any
nature, upon or with respect to any of its properties or assets, now owned or
hereafter acquired, or from signing or filing, under the Uniform Commercial Code
of any jurisdiction, a financing statement under which Borrowers or any of its
Subsidiaries appear as debtor, or signing any security agreement authorizing any
secured party thereunder to file such financing statement, or enter into any
agreement with any third party whereby Borrowers’ or such Subsidiary’s rights to
do any of the foregoing are limited or restricted in any way, other than
standard and customary Negative Pledge provisions in property acquired with the
proceeds of any capital lease or purchase money financing that extend and apply
only to such acquired property.

 

6.16        Restriction on Debt

 

Borrowers will not, and will not allow any Subsidiary to, create, incur, assume,
or suffer to exist any Debt except as permitted by this Section 6.16.

 

Permitted exceptions to this covenant are: (a) the Loan; (b) Intercompany Loans;
(c) obligations under Hedging Transaction Documents with Lender or its
affiliates; (d) Debt, not to exceed an aggregate outstanding principal amount of
$3,000,000, which amount includes Existing Debt and debt authorized under
Sections 6.15(e) and (f) of this Loan Agreement; (e) the Subordinated Debt; (f)
any foreign currency or interest rate hedge in the ordinary course of business;
(g) Debt concerning obligations under operating leases not to exceed an annual
aggregate of $2,500,000 and an aggregate of $8,500,000 at any time outstanding;
and (h) contingent obligations of (A) the Borrowers in respect of Debt otherwise
permitted hereunder of the Borrowers, and (B) the Borrowers for customary and
commercially reasonable indemnification obligations incurred in good faith in
connection with any Permitted Acquisitions or otherwise in connection with
contractual obligations entered into in the ordinary course of business.

 

26

 

 

6.17        Mergers, Consolidations, Acquisitions, Sale of Assets

 

None of the Borrowers shall wind up, liquidate, or dissolve itself, reorganize,
merge, or consolidate into, acquire, or convey, sell, assign, transfer, lease,
or otherwise dispose of (whether in one transaction or a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to any Person except (a) in connection with Permitted Acquisitions and (b) Pieps
may dissolve itself at any time so long as Borrowers provide notice to Lender
within 30 days after such dissolution.

 

“Permitted Acquisitions” means mergers, consolidations or acquisitions meeting
the following requirements:

 

a.           At the time of completion of the Permitted Acquisition, no Event of
Default which has not been waived or timely cured or event which, with the
passage of time or giving of notice or both, without cure, would constitute an
Event of Default, exists.

 

b.           Prior to closing of the Permitted Acquisition, Borrowers shall
present information concerning the business conducted by the potential Permitted
Acquisition to Lender and Lender shall respond to Borrowers as to whether or not
the potential Permitted Acquisition is deemed to be a Permitted Business within
five Banking Business Days.

 

c.           Prior to the closing of the Permitted Acquisition, Borrowers shall
have provided Lender with a pro forma compliance certificate in the form
provided in Section 6.7 Financial Statements and Reports, showing that upon
completion of the Permitted Acquisition, Borrowers will be in compliance with
the financial covenants provided in Section 6.14 Financial Covenants. The method
and information used in the calculation of the financial covenants for the pro
forma compliance certificate shall be reasonably acceptable to Lender.

 

d.           If the Permitted Acquisition is a merger or a consolidation, either
(i) one of the Borrowers will be the surviving entity, (ii) the acquired company
will become a majority-owned Subsidiary of one of the Borrowers, or (iii)
Borrower will comply with Section 6.17f.

 

e.           If the Permitted Acquisition is an acquisition of ownership
interests in a company, the acquired company will be a majority-owned Subsidiary
of one of the Borrowers.

 

f.            If the Permitted Acquisition is an acquisition of a majority of
the ownership interests in a company or is a merger where a Borrower is not the
surviving company and the company is not a foreign Subsidiary, Borrowers must
comply with Section 6.21 Subsidiaries.

 

27

 

 

6.18        Joint Ventures and Investments

 

No Borrower will make any capital contribution to or investment in, or purchase
any stock or other Equity Interest of, any other Person, except in connection
with Permitted Acquisitions or any joint venture meeting the following
requirements (the “Permitted Joint Ventures”):

 

a.           At the time of completion of the proposed Permitted Joint Venture,
no Event of Default which has not been waived or timely cured or event which,
with the passage of time or giving of notice or both, without cure, would
constitute an Event of Default, exists.

 

b.           At no time shall Borrowers own less than 45% of the interests in
the proposed Permitted Joint Venture. If at any time Borrowers own more than 50%
of the interests in the proposed Permitted Joint Venture, such Permitted Joint
Venture must comply with Section 6.21 Subsidiaries.

 

c.           At all times Borrowers shall have control of the proposed Permitted
Joint Venture. For purposes of this Section control means Borrowers have a
“financial controlling interest” determined in accordance with Accounting
Standards.

 

d.           The aggregate amount of consideration paid by Borrowers for the
proposed Permitted Joint Venture and all other Permitted Joint Ventures during
the preceding three year period shall not exceed $3,000,000.

 

6.19        Change in Control

 

a.           No Change of Control of Black Diamond shall occur.

 

“Change of Control” means (i) the acquisition by any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under such Act) of 40% or more of the outstanding common stock of
Black Diamond, other than a “person” or “group” that includes Warren B. Kanders;
or (ii) during any 24-month period individuals who at the beginning of such
period constituted the Board of Directors of Black Diamond (together with any
new directors whose election by the Board of Directors or whose nomination for
election by the shareholders of Black Diamond was approved by a vote of a
majority of the directors who either were directors at the beginning of such
period or whose election or nomination was previously so approved) ceasing for
any reason to constitute a majority of the Board of Directors of Black Diamond.

 

b.           Black Diamond shall own, either directly or indirectly, all of the
equity interests of each of the other Borrowers.

 

28

 

 

6.20        Loans and Distributions

 

Black Diamond shall not (i) declare or pay any dividends, (ii) purchase, redeem,
retire or otherwise acquire for value any of its Equity Interests now or
hereafter outstanding, (iii) make any distribution of assets to its
stockholders, investors, or equity holders, whether in cash, assets, or in
obligations of Borrowers, (iv) allocate or otherwise set apart any sum for the
payment of any dividend or distribution on, or for the purchase, redemption, or
retirement of any shares of its Equity Interests, or (v) make any other
distribution by reduction of capital or otherwise in respect of any shares of
its Equity Interests; provided, however Borrowers may make redemptions,
repurchases and distributions: (a) after the repayment in full of the Term Loan
and Acquisition Loan, (b) so long as Borrowers are in pro forma compliance with
the financial covenants set forth in Section 6.14 Financial Covenants, and (c)
Borrowers do not draw on the Revolving Loan to make such redemptions,
repurchases and distributions unless Black Diamond demonstrates to Lender to
Lender’s satisfaction (which determination shall be in Lender’s sole discretion)
that such use of the Revolving Loan will not impair Black Diamond’s liquidity
and availability under the Revolving Loan for funding Capital Expenditures,
seasonal working capital and other corporate obligations and operational cash
requirements.

 

Borrowers shall not make any loans or pay any advances of any nature whatsoever
to any Person, except advances in the ordinary course of business to vendors,
suppliers, and contractors and Intercompany Loans. Borrowers shall notify Lender
in writing within ten days after amending or creating a new Intercompany Loan,
which amendment or new Intercompany Loan agreement shall be substantially in the
form of Exhibit B.

 

6.21        Subsidiaries

 

Any Borrower may directly or indirectly create or form any Subsidiaries (other
than pursuant to Permitted Acquisitions, which are governed by Section 6.17
Mergers, Consolidations, Acquisitions, Sale of Assets and Permitted Joint
Ventures, which are governed by Section 6.18 Joint Ventures) as long as such
Borrower and the other specified parties comply with the remainder of this
Section. If any Borrower, directly or indirectly, creates, forms or acquires any
domestic Subsidiary on or after the Effective Date, such Borrower will, and will
cause such Subsidiary to, not more than 30 days after the consummation of the
creation, formation or acquisition of such Subsidiary, (a) deliver to Lender a
summary providing a reasonably detailed description of such Subsidiary and the
current terms and conditions of the proposed creation, formation or acquisition
of such Subsidiary in writing, and (b) cause such Subsidiary to (i) join in the
obligations of Borrowers under the Loan Documents as a co-borrower by executing
a Joinder Agreement, and (ii) deliver such other documentation and take such
other actions as reasonably required by Lender in connection with the foregoing.
Borrowers hereby consent and agree to the addition of any such Subsidiary as an
additional Borrower hereunder through the execution of the Joinder Agreement.

 

6.22        Subordinated Debt

 

Upon execution of each promissory note constituting Subordinated Debt, Borrowers
and the payee on the promissory note shall simultaneously execute and promptly
deliver to Lender a subordination agreement in substantially the form of Exhibit
D hereto.

 

Payments of principal under the Subordinated Debt may be made only: (a) after
the repayment in full of the Term Loan and Acquisition Loan, (b) so long as
Borrowers are in pro forma compliance with the financial covenants set forth in
Section 6.14 Financial Covenants and (c) Borrowers do not draw on the Revolving
Loan to repay such Subordinated Debt unless Black Diamond demonstrates to Lender
to Lender’s satisfaction (which determination shall be in Lender’s sole
discretion) that such use of the Revolving Loan will not impair Black Diamond’s
liquidity and availability under the Revolving Loan for funding Capital
Expenditures, seasonal working capital and other corporate obligations and
operational cash requirements.

 

29

 

 

7.Default

 

7.1          Events of Default

 

Time is of the essence of this Loan Agreement. The occurrence of any of the
following events shall constitute a default under this Loan Agreement and under
the Loan Documents and shall be termed an “Event of Default”:

 

a.           Default in the payment when due of any amount payable by the Loan
Parties hereunder or under the Loan Documents.

 

b.           Any representation, warranty, or financial statement made by or on
behalf of Borrowers in any of the Loan Documents, or any document contemplated
by the Loan Documents, is materially false or materially misleading.

 

c.           Default in the performance or observance by any Loan Party of any
term, covenant or agreement contained in this Agreement or any other Loan
Document.

 

d.           Any indebtedness of Borrowers or Subsidiaries in an aggregate
amount in excess of one million seven hundred fifty thousand dollars
($1,500,000) under any note, indenture or any other debt instrument is
accelerated, excluding this Loan.

 

e.           Default or an event which, with the passage of time or the giving
of notice or both, would constitute a default, by Borrowers or Subsidiaries,
having an aggregate liability to the Borrowers in excess of one million seven
hundred fifty thousand dollars ($1,500,000), occurs on any note, indenture,
contract, agreement or any other debt instrument.

 

f.            Borrowers are dissolved or substantially cease business
operations.

 

g.           A receiver, trustee, or custodian is appointed for any part of
Borrowers’ property, or any part of Borrowers’ property is assigned for the
benefit of creditors.

 

h.           Any proceeding is commenced or petition filed under any bankruptcy
or insolvency law by or against Borrowers.

 

i.            Any judgment or regulatory fine is entered against Borrowers which
could be reasonably expected to have a Material Adverse Effect.

 

j.            Borrowers become insolvent or fail to pay their debts as they
mature.

 

k.           Default occurs or Borrowers fail to comply with any term in any
Hedging Transaction Document.

 

30

 

 

7.2          Cure Periods

 

Borrowers shall not be entitled to any notice of an Event of Default. Borrowers
shall not have any right to cure any Event of Default under Section 7.1(a), (f),
(g), (h), (i), (j), or (k). For any other Event of Default, Borrowers may cure
such default within ten (10) Banking Business Days of the occurrence of the
default, or if it is commercially unreasonable to cure such default within ten
Banking Business Days and with Lender's consent, within such longer period of
time as is reasonably necessary to accomplish the cure, provided (i) Borrowers
promptly commence such cure, (ii) such cure period does not exceed 90 days under
any circumstances, and (iii) Borrowers shall pay to Lender all of Lender’s
reasonable costs to confirm that the Event of Default has been cured. If an
Event of Default is cured, provided Borrowers immediately pay all of Lender’s
reasonable enforcement costs, including attorneys’ fees, incurred through the
date Lender received notice of the cure, Lender shall cease its enforcement
actions and remedies, including any acceleration remedy provided herein or
elsewhere in the Loan Documents, and the parties shall proceed under the Loan
Documents as if no default has occurred. Notwithstanding Lender’s obligation to
terminate its remedies upon a cure as set forth above, Lender shall have no
obligation to suspend or delay its enforcement of its rights and remedies under
the Loan Documents and at law during any applicable cure period after the
expiration of the initial ten Banking Business Days. In no event shall Borrowers
have the right to cure Events of Default more than three times during the term
of this Agreement.

 

An Event of Default shall not exist during any cure period. If the cure period
expires without Borrowers having cured the Event of Default and the Event of
Default is not waived, the Event of Default shall be deemed to have occurred as
of the date the event or omission giving rise to the Event of Default first
occurred. Furthermore, if during the cure period any proceeding is commenced or
petition filed under any bankruptcy or insolvency law by or against Borrowers,
the cure period shall terminate upon such commencement or filing and the Event
of Default shall be deemed to have occurred as of the date the event or omission
giving rise to the Event of Default first occurred.

 

7.3          No Waiver of Event of Default

 

No course of dealing or delay or failure to assert any Event of Default shall
constitute a waiver of that Event of Default or of any prior or subsequent Event
of Default.

 

8.Remedies

 

8.1          Remedies upon Event of Default

 

Upon the occurrence of an Event of Default, and at any time thereafter, all or
any portion of the obligations due or to become due from Borrowers to Lender,
whether arising under this Loan Agreement, the Promissory Note, or otherwise, at
the option of Lender and without notice to Borrowers of the exercise of such
option, shall accelerate and become at once due and payable in full, and Lender
shall have all rights and remedies created by or arising from the Loan
Documents, and all other rights and remedies existing at law, in equity, or by
statute.

 

31

 

 

Additionally, Lender shall have the right, immediately and without prior notice
or demand, to set off against Borrowers’ obligations to Lender, whether or not
due, all money and other amounts owed by Lender in any capacity to Borrowers,
including, without limitation, checking accounts, savings accounts, and other
depository accounts, and Lender shall be deemed to have exercised such right of
setoff and to have made a charge against any such money or amounts immediately
upon occurrence of an Event of Default, even though such charge is entered on
Lender’s books subsequently thereto.

 

8.2          Rights and Remedies Cumulative

 

The rights and remedies herein conferred are cumulative and not exclusive of any
other rights or remedies and shall be in addition to every other right, power,
and remedy that Lender may have, whether specifically granted herein or
hereafter existing at law, in equity, or by statute. Any and all such rights and
remedies may be exercised from time to time and as often and in such order as
Lender may deem expedient.

 

8.3          No Waiver of Rights

 

No delay or omission in the exercise or pursuance by Lender of any right, power,
or remedy shall impair any such right, power, or remedy or shall be construed to
be a waiver thereof.

 

9.General Provisions

 

9.1          Governing Agreement

 

In the event of conflict or inconsistency between this Loan Agreement and the
other Loan Documents, excluding the Promissory Note and any Hedging Transaction
Document, the terms, provisions and intent of this Loan Agreement shall govern.

 

9.2          Borrowers’ Obligations Cumulative

 

Every obligation, covenant, condition, provision, warranty, agreement,
liability, and undertaking of Borrowers contained in the Loan Documents shall be
deemed cumulative and not in derogation or substitution of any of the other
obligations, covenants, conditions, provisions, warranties, agreements,
liabilities, or undertakings of Borrowers contained herein or therein.

 

9.3          Co-Borrowers

 

All obligations of Borrowers under this Loan Agreement and the Loan Documents
shall be joint and several. Each reference to Borrowers in the Loan Documents
shall be deemed to refer to each Borrower individually and collectively and each
obligation to be performed by Borrowers hereunder shall be performed by each
Borrower.

 

Each of the Borrowers hereby irrevocably appoints the other as its agent and
attorney-in-fact for all purposes related to the Loan Documents, including,
without limitation, making requests for advances, giving and receiving of
notices and other communications, and the making of all certifications and
reports required pursuant to the Loan Documents. The action of any of the
Borrowers with respect to any advance and the requests, notices, reports and
other materials submitted by any of the Borrowers shall bind each of the
Borrowers.

 

32

 

 

Lender shall have no responsibility to inquire into the apportionment,
allocation or disposition of any advances.

 

Each of the Borrowers hereby agrees to indemnify Lender and to hold Lender
harmless, pursuant to Section 9.12 Indemnification, from and against any and all
liabilities and damages (including contract, tort and equitable claims) which
may be awarded against Lender, and for all reasonable attorneys fees, legal
expenses and other expenses incurred in defending such claims, arising from or
related in any manner to the joint nature of the borrowings hereunder or the
status of Borrowers as co-borrowers.

 

Each of the Borrowers represents and warrants that each of the Borrowers is
engaged in operations that require financing on such a joint basis with each
other and that each of the Borrowers will derive benefit, directly or
indirectly, from the advances made under the Loan Agreement.

 

Each of the Borrowers shall be a direct, primary and independent obligor and
shall not be a guarantor, accommodation party or other Person secondarily liable
for the Loan, on the Promissory Note, or under any of the Loan Documents.

 

9.4          Payment of Expenses and Attorney’s Fees

 

Borrowers shall pay all reasonable expenses of Lender relating to the
negotiation, drafting of documents, documentation of the Loan, and
administration and supervision of the Loan, including, without limitation, title
insurance, recording fees, filing fees, and reasonable attorneys fees and legal
expenses, whether incurred in making the Loan, in future amendments or
modifications to the Loan Documents, or in ongoing administration and
supervision of the Loan.

 

Upon occurrence of an Event of Default which has not been waived or timely
cured, Borrowers agree to pay appraisal fees, environmental inspection fees and
field examination expenses upon request of Lender, and all costs and expenses,
including reasonable attorney fees and legal expenses, incurred by Lender in
enforcing, or exercising any remedies under, the Loan Documents, and any other
rights and remedies.

 

Borrowers agree to pay all expenses, including reasonable attorney fees and
legal expenses, incurred by Lender in any bankruptcy proceedings of any type
involving Borrowers, the Loan Documents, including, without limitation, expenses
incurred in modifying or lifting the automatic stay, determining adequate
protection, use of cash collateral or relating to any plan of reorganization.

 

9.5          Right to Perform for Borrowers

 

During the existence of an Event of Default, Lender may, in its sole discretion
and without any duty to do so, elect to discharge taxes, tax liens, security
interests, or any other encumbrance upon any property or asset of Borrowers, to
pay any filing, recording, or other charges payable by Borrowers, or to perform
any other obligation of Borrowers under this Loan Agreement.

 

33

 

 

9.6          Assignability

 

Borrowers may not assign or transfer any of the Loan Documents and any such
purported assignment or transfer is void.

 

Lender may assign or transfer any of the Loan Documents with the consent of
Borrowers, which consent shall not be unreasonably withheld or delayed;
provided, however, that no consent of Borrowers shall be required (a) so long as
an Event of Default has occurred and is continuing; or (b) for Lender to pledge
or assign a security interest in all or any portion of its rights under this
Agreement, the Promissory Note or any other Loan Document to secure obligations
of Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or Federal Home Loan Bank. Funding of the Loan may be provided by
an Affiliate of Lender.

 

9.7          Third Party Beneficiaries

 

The Loan Documents are made for the sole and exclusive benefit of Borrowers and
Lender and are not intended to benefit any other third party. No third party may
claim any right or benefit or seek to enforce any term or provision of the Loan
Documents.

 

9.8          Governing Law

 

The Loan Documents shall be governed by and construed in accordance with the
laws of the State of Utah, except to the extent that any such document expressly
provides otherwise.

 

9.9          Severability of Invalid Provisions

 

Any provision of this Loan Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction only, be ineffective only to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

9.10        Interpretation of Loan Agreement

 

The article and section headings in this Loan Agreement are inserted for
convenience only and shall not be considered part of the Loan Agreement nor be
used in its interpretation.

 

All references in this Loan Agreement to the singular shall be deemed to include
the plural when the context so requires, and vice versa. References in the
collective or conjunctive shall also include the disjunctive unless the context
otherwise clearly requires a different interpretation.

 

9.11        Survival and Binding Effect of Representations, Warranties, and
Covenants

 

All agreements, representations, warranties, and covenants made herein by
Borrowers shall survive the execution and delivery of this Loan Agreement and
shall continue in effect so long as any obligation to Lender contemplated by
this Loan Agreement is outstanding and unpaid, notwithstanding any termination
of this Loan Agreement. All agreements, representations, warranties, and
covenants made herein by Borrowers shall survive any bankruptcy proceedings
involving Borrowers. All agreements, representations, warranties, and covenants
in this Loan Agreement shall bind the party making the same, its successors and,
in Lender’s case, assigns, and all rights and remedies in this Loan Agreement
shall inure to the benefit of and be enforceable by each party for whom made,
their respective successors and, in Lender’s case, assigns.

 

34

 

 

9.12        Indemnification

 

Borrowers hereby agree to indemnify Lender for all liabilities and damages
(including contract, tort and equitable claims) which may be awarded against
Lender, and for all reasonable attorneys fees, legal expenses and other expenses
incurred in defending such claims, arising from or relating in any manner to the
negotiation, execution or performance by Lender of the Loan Documents, excluding
only claims based upon breach or default by Lender or gross negligence or
willful misconduct of Lender. Lender shall have sole and complete control of the
defense of any such claims and is hereby given authority to settle or otherwise
compromise any such claims as Lender in good faith determines shall be in its
best interests.

 

9.13        Environmental Indemnification

 

Borrowers shall indemnify Lender for any and all claims and liabilities, and for
damages which may be awarded or incurred by Lender, and for all reasonable
attorney fees, legal expenses, and other out-of-pocket expenses arising from or
related in any manner, directly or indirectly, to (i) Hazardous Materials
located on, in, or under the Real Property; (ii) any Environmental Condition on,
in, or under the Real Property; (iii) any material violation of or non
compliance with any Environmental Health and Safety Law; (iv) any material
breach or violation of Section 5.11 Environmental Representations and Warranties
and/or Section 6.13 Environmental Covenants; and/or (v) any activity or
omission, whether occurring on or off the Real Property, whether prior to or
during the term of the loans secured hereby, and whether by Borrowers or any
other Person, relating to Hazardous Materials or an Environmental Condition. The
indemnification obligations of Borrowers under this Section shall survive any
reconveyance, release, or foreclosure of the Real Property, any transfer in lieu
of foreclosure, and satisfaction of the obligations secured hereby.

 

Lender shall have the sole and complete control of the defense of any such
claims. Lender is hereby authorized to settle or otherwise compromise any such
claims as Lender in good faith determines shall be in its best interests.

 

9.14        Interest on Expenses and Indemnification, Order of Application

 

All expenses, out-of-pocket costs, attorneys fees and legal expenses, amounts
advanced in performance of obligations of Borrowers, and indemnification amounts
owing by Borrowers to Lender under or pursuant to this Loan Agreement and/or the
Promissory Note shall be due and payable upon demand. If not paid upon demand,
all such obligations shall bear interest at the default rate provided in the
Promissory Note from the date of disbursement until paid to Lender, both before
and after judgment. Lender is authorized to disburse funds under the Promissory
Note for payment of all such obligations.

 

35

 

 

All payments and recoveries shall be applied to payment of the foregoing
obligations, the Promissory Note, and all other amounts owing to Lender by
Borrowers in such order and priority as determined by Lender. Unless provided
otherwise in the Promissory Note, payments on the Promissory Note shall be
applied first to accrued interest and the remainder, if any, to principal.

 

9.15        Limitation of Consequential Damages

 

Lender and its officers, directors, employees, representatives, agents, and
attorneys, shall not be liable to Borrowers for consequential damages arising
from or relating to any breach of contract, tort, or other wrong in connection
with the negotiation, documentation, administration or collection of the Loan.

 

9.16        Waiver and Release of Claims

 

Each Borrower hereby (i) represents that neither Borrowers nor any affiliate or
principal of Borrowers have any defenses to or setoffs against any obligations
owing by Borrowers, or by Borrowers’ affiliates or principals, to Lender or
Lender’s affiliates, nor any claims against Lender or Lender’s Affiliates for
any matter whatsoever, related or unrelated to the Loan Documents or any
obligations under the Loan Documents, and (ii) releases Lender and Lender’s
affiliates, officers, directors, employees, representatives and agents from all
claims, causes of action, and costs, in law or equity, known or unknown, whether
or not matured or contingent, existing as of the date hereof that Borrowers have
or may have by reason of any matter of any conceivable kind or character
whatsoever, related or unrelated to the Loan, including the subject matter of
the Loan Documents. The foregoing release does not apply, however, to claims for
future performance of express contractual obligations that mature after the date
hereof that are owing to Borrowers by Lender or Lender’s affiliates. Borrowers
acknowledge that Lender has been induced to enter into or continue the
obligations by, among other things, the waivers and releases in this paragraph.

 

9.17        Revival Clause

 

If the incurring of any debt by Borrowers or the payment of any money or
transfer of property to Lender by or on behalf of Borrowers should for any
reason subsequently be determined to be “voidable” or “avoidable” in whole or in
part within the meaning of any state or federal law (collectively “voidable
transfers”), including, without limitation, fraudulent conveyances or
preferential transfers under the United States Bankruptcy Code or any other
federal or state law, and Lender is required to repay or restore any voidable
transfers or the amount or any portion thereof, or upon the advice of Lender’s
counsel is advised to do so, then, as to any such amount or property repaid or
restored, including all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of Borrowers shall automatically be revived,
reinstated and restored and shall exist as though the voidable transfers had
never been made.

 

9.18        Jury Trial Waiver, Arbitration, and Class Action Waiver

 

This Section contains a jury waiver, arbitration clause, and a class action
waiver. READ IT CAREFULLY.

 

36

 

 

a.           Jury Trial Waiver. As permitted by applicable law, Borrowers and
Lender each waive their respective rights to a trial before a jury in connection
with any Dispute (as “Dispute” is hereinafter defined), and Disputes shall be
resolved by a judge sitting without a jury. If a court determines that this
provision is not enforceable for any reason and at any time prior to trial of
the Dispute, but not later than 30 days after entry of the order determining
this provision is unenforceable, any party shall be entitled to move the court
for an order compelling arbitration and staying or dismissing such litigation
pending arbitration (“Arbitration Order”).

 

b.           Arbitration. If a claim, dispute, or controversy arises between
Borrowers and Lender with respect to the Loan Documents, or any other agreement
or business relationship between Borrowers and/or Lender whether or not related
to the subject matter of this Agreement (all of the foregoing, a “Dispute”), and
only if a jury trial waiver is not permitted by applicable law or ruling by a
court, any of the parties may require that the Dispute be resolved by binding
arbitration before a single arbitrator at the request of any party. By agreeing
to arbitrate a Dispute, Borrowers and Lender give up any right they may have to
a jury trial, as well as other rights they would have in court that are not
available or are more limited in arbitration, such as the rights to discovery
and to appeal.

 

Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, JAMS or National Arbitration Forum
(“Administrator”) as selected by the initiating party. If the parties agree,
arbitration may be commenced by appointment of a licensed attorney who is
selected by the parties and who agrees to conduct the arbitration without an
Administrator. Disputes include matters relating to a deposit account,
application for or denial of credit, enforcement of any of the obligations the
parties have to each other, compliance with applicable laws and/or regulations,
performance or services provided under any agreement by any party, including but
not limited to the validity, enforceability, meaning, or scope of this
arbitration provision, and including a dispute based on or arising from an
alleged tort or matters involving either Borrowers’ or Lender’s employees,
agents, affiliates, or assigns of a party. However, Disputes do not include the
validity, enforceability, meaning, or scope of this arbitration provision and
such matters may be determined only by a court. If a third party is a party to a
Dispute, Borrowers and Lender each will consent to including the third party in
the arbitration proceeding for resolving the Dispute with the third party. Venue
for the arbitration proceeding shall be at a location determined by mutual
agreement of the parties or, if there is no agreement, in Salt Lake City, Utah.

 

After entry of an Arbitration Order, the non-moving party shall commence
arbitration. The moving party shall, at its discretion, also be entitled to
commence arbitration but is under no obligation to do so, and the moving party
shall not in any way be adversely prejudiced by electing not to commence
arbitration. The arbitrator will (i) hear and rule on appropriate dispositive
motions for judgment on the pleadings, for failure to state a claim, or for full
or partial summary judgment, (ii) will render a decision and any award applying
applicable law, (iii) give effect to any limitations period in determining any
Dispute or defense, (iv) enforce the doctrines of compulsory counterclaim, res
judicata, and collateral estoppel, if applicable, (v) with regard to motions and
the arbitration hearing, apply rules of evidence governing civil cases, and (vi)
apply the law of the state specified in the agreement giving rise to the
Dispute. Filing of a petition for arbitration shall not prevent any party from
(i) seeking and obtaining from a court of competent jurisdiction
(notwithstanding ongoing arbitration) provisional or ancillary remedies
including but not limited to injunctive relief, property preservation orders,
foreclosure, eviction, attachment, replevin, garnishment, and/or the appointment
of a receiver, (ii) pursuing non-judicial foreclosure, or (iii) availing itself
of any self-help remedies such as setoff and repossession. The exercise of such
rights shall not constitute a waiver of the right to submit any Dispute to
arbitration.

 

37

 

 

Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds $4,000,000, any party
shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney’s fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute. A request for de novo
appeal must be filed with the arbitrator within 30 days following the date of
the arbitration award; if such a request is not made within that time period,
the arbitration decision shall become final and binding. On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their
own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator. Appeal of an arbitration award shall be pursuant to
the rules of the Administrator or, if Administrator has no such rules, then the
JAMS arbitration appellate rules shall apply.

 

Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. The provisions of this arbitration provision shall survive any termination,
amendment, or expiration of this Agreement. If the terms of this provision vary
from the Administrator’s rules, this arbitration provision shall control.

 

c.           Class Action Waiver. BORROWERS AND LENDER EACH WAIVE THE RIGHT TO
LITIGATE IN COURT OR ARBITRATE ANY CLAIM OR DISPUTE AS A CLASS ACTION, EITHER AS
A MEMBER OF A CLASS OR AS A REPRESENTATIVE, OR TO ACT AS A PRIVATE ATTORNEY
GENERAL.

 

d.           Reliance. Each party (i) certifies that no one has represented to
such party that the other party would not seek to enforce jury and class action
waivers in the event of suit, and (ii) acknowledges that it and the other party
have been induced to enter into this Agreement by, among other things, the
mutual waivers, agreements, and certifications in this section.

 

38

 

 

9.19        Consent to Utah Jurisdiction and Exclusive Jurisdiction of Utah
Courts

 

Borrowers acknowledge that by execution and delivery of the Loan Documents
Borrowers have transacted business in the State of Utah and the parties
voluntarily submit to, consent to, and waive any defense to the jurisdiction of
courts located in the State of Utah as to all matters relating to or arising
from the Loan Documents and/or the transactions contemplated thereby. EXCEPT AS
EXPRESSLY AGREED IN WRITING BY LENDER AND EXCEPT AS PROVIDED IN THE ARBITRATION
PROVISIONS ABOVE, THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF UTAH
SHALL HAVE SOLE AND EXCLUSIVE JURISDICTION OF ANY AND ALL CLAIMS, DISPUTES, AND
CONTROVERSIES, ARISING UNDER OR RELATING TO THE LOAN DOCUMENTS AND/OR THE
TRANSACTIONS CONTEMPLATED THEREBY. NO LAWSUIT, PROCEEDING, OR ANY OTHER ACTION
RELATING TO OR ARISING UNDER THE LOAN DOCUMENTS AND/OR THE TRANSACTIONS
CONTEMPLATED THEREBY MAY BE COMMENCED OR PROSECUTED IN ANY OTHER FORUM EXCEPT AS
EXPRESSLY AGREED IN WRITING BY LENDER.

 

9.20        Joint and Several Liability

 

Borrowers shall each be jointly and severally liable for all obligations and
liabilities arising under the Loan Documents.

 

9.21        Notices

 

All notices or demands by any party to this Loan Agreement (excluding notices
concerning any Hedging Transaction Document) shall, except as otherwise provided
herein, be in writing and may be sent by certified mail, return receipt
requested. Notices so mailed shall be deemed received when deposited in a United
States post office box, postage prepaid, properly addressed to Borrowers or
Lender at the mailing addresses stated herein or to such other addresses as
Borrowers or Lender may from time to time specify in writing. Any notice so
addressed and otherwise delivered shall be deemed to be given when actually
received by the addressee.

 

Mailing addresses:

 

Lender:

 

Zions First National Bank

Corporate Banking Group

One South Main, Suite 200

Salt Lake City, Utah 84111

Attention: Michael R. Brough

Senior Vice President

 

With a copy to:

 

Holland & Hart LLP

222 South Main Street, Suite 2200

Salt Lake City, Utah 84101

Attention: Scott R. Irwin, Esq.

 

With respect to all Borrowers:

 

c/o Black Diamond, Inc.

2084 East 3900 South

Salt Lake City, Utah 84124

Attention: Executive Chairman and Chief Executive Officer

 

39

 

 

With a copy to:

 

Kane Kessler, P.C.

1350 Avenue of the Americas, 26th Floor

New York, New York 10019

Attention: Robert L. Lawrence, Esq.

 

9.22        Duplicate Originals; Counterpart Execution

 

Two or more duplicate originals of the Loan Documents may be signed by the
parties, each duplicate of which shall be an original but all of which together
shall constitute one and the same instrument. Any Loan Document may be executed
in several counterparts, without the requirement that all parties sign each
counterpart. Each of such counterparts shall be an original, but all
counterparts together shall constitute one and the same instrument.

 

9.23        Disclosure of Financial and Other Information

 

Borrowers hereby consent to Lender disclosing to any other lender who may
participate in the Loan any and all information, knowledge, reports, and
records, including, without limitation, financial statements, relating in any
manner whatsoever to the Loan and Borrowers; ; provided, however, that Lender
shall take reasonable steps to ensure the confidentiality of any documents or
information that may be disclosed pursuant to this Section 9.23, including
maintaining the confidentiality thereof as required by laws, rules and
regulations, including the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended.

 

9.24        Integrated Agreement and Subsequent Amendment

 

The Loan Documents constitute the entire agreement between Lender and Borrowers
and may not be altered or amended except by written agreement signed by Lender
and Borrowers. PURSUANT TO UTAH CODE SECTION 25-5-4, BORROWERS ARE NOTIFIED THAT
THESE AGREEMENTS ARE A FINAL EXPRESSION OF THE AGREEMENT BETWEEN LENDER AND
BORROWERS AND THESE AGREEMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY
ALLEGED ORAL AGREEMENT.

 

All prior and contemporaneous agreements, arrangements and understandings
between the parties hereto as to the subject matter hereof are, except as
otherwise expressly provided herein, rescinded.

 

This Amended and Restated Loan Agreement restates, replaces and supersedes in
its entirety, but does not extinguish or novate, the Original Loan Agreement.

 

[Signatures Pages Follow]

 

40

 

 

IN WITNESS WHEREOF, this Loan Agreement was executed and becomes effective as of
the Effective Date.

 

  Lender:       Zions First National Bank         By: /s/ Michael R. Brough  
Name: Michael R. Brough   Title: Senior Vice President         Borrowers:      
Black Diamond Equipment, Ltd.         By: /s/ Robert Peay   Name: Robert Peay  
Title: Chief Financial Officer and Secretary         Black Diamond Retail, Inc.
        By: /s/ Robert Peay   Name: Robert Peay   Title: Chief Financial Officer
and Secretary         Black Diamond, Inc.         By: /s/ Robert Peay   Name:
Robert Peay   Title: Chief Financial Officer, Secretary     and Treasurer      
  Everest/Sapphire Acquisition, LLC         By: /s/ Robert Peay   Name: Robert
Peay   Title: Secretary and Treasurer

 

-i-

 

 

  Gregory Mountain Products, LLC         By: /s/ Robert Peay   Name: Robert Peay
  Title: Treasurer         POC USA, LLC         By: /s/ Robert Peay   Name:
Robert Peay   Title: Secretary and Treasurer         BD European Holdings, LLC  
      By: /s/ Robert Peay   Name: Robert Peay   Title: Secretary and Treasurer  
      Pieps Corporation         By: /s/ Robert Peay   Name: Robert Peay   Title:
Secretary and Treasurer         PIEPS Service, LLC         By: /s/ Robert Peay  
Name: Robert Peay   Title: Secretary and Treasurer

 

-ii-

 

  



TABLE OF CONTENTS

 

1. Definitions 1   1.1 Definitions 1   1.2 Terms Generally 9 2. The Loan 9   2.1
Term Loan 9   2.2 Revolving Loan 10   2.3 Acquisition Loan 12   2.4
Disbursements under the Loan 13   2.5 Automatic Payment 13   2.6 Funding Fee 13
  2.7 Late Fee 13   2.8 Consideration Among Co-Borrowers 14 3. Security for Loan
14   3.1 Collateral 14 4. Conditions to Loan Disbursements 14   4.1 Conditions
to Initial Loan Disbursements 14   4.2 Conditions to Subsequent Loan
Disbursements 15   4.3 No Default, Adverse Change, False or Misleading Statement
16 5. Representations and Warranties 16   5.1 Organization and Qualification 16
  5.2 Authorization 17   5.3 Corporate Relationships 17   5.4 No Governmental
Approval Necessary 17   5.5 Accuracy of Financial Statements 17   5.6 No Pending
or Threatened Litigation 18   5.7 Full and Accurate Disclosure 18   5.8
Compliance with ERISA 18   5.9 Compliance with USA Patriot Act 19   5.10
Compliance with All Other Applicable Law 19   5.11 Environmental Representations
and Warranties 19

 



-iii-

 



 

  5.12 Operation of Business 20   5.13 Payment of Taxes 20   5.14 Solvency 20 6.
Borrowers’ Covenants 20   6.1 Use of Proceeds 20   6.2 Continued Compliance with
ERISA 21   6.3 Continued Compliance with USA Patriot Act 21   6.4 Continued
Compliance with Applicable Law 21   6.5 Prior Consent for Amendment or Change 21
  6.6 Payment of Taxes and Obligations 21   6.7 Financial Statements and Reports
21   6.8 Insurance 22   6.9 Inspection 22   6.10 Operation of Business 23   6.11
Maintenance of Records and Properties 23   6.12 Notice of Claims 23   6.13
Environmental Covenants 23   6.14 Financial Covenants 24   6.15 Negative Pledge
25   6.16 Restriction on Debt 26   6.17 Mergers, Consolidations, Acquisitions,
Sale of Assets 27   6.18 Joint Ventures and Investments 28   6.19 Change in
Control 28   6.20 Loans and Distributions 29   6.21 Subsidiaries 29   6.22
Subordinated Debt 29 7. Default 30   7.1 Events of Default 30   7.2 Cure Periods
31   7.3 No Waiver of Event of Default 31 8. Remedies 31   8.1 Remedies upon
Event of Default 31

 



-iv-

 



 

  8.2 Rights and Remedies Cumulative 32   8.3 No Waiver of Rights 32 9. General
Provisions 32   9.1 Governing Agreement 32   9.2 Borrowers’ Obligations
Cumulative 32   9.3 Co-Borrowers 32   9.4 Payment of Expenses and Attorney’s
Fees 33   9.5 Right to Perform for Borrowers 33   9.6 Assignability 34   9.7
Third Party Beneficiaries 34   9.8 Governing Law 34   9.9 Severability of
Invalid Provisions 34   9.10 Interpretation of Loan Agreement 34   9.11 Survival
and Binding Effect of Representations, Warranties, and Covenants 34   9.12
Indemnification 35   9.13 Environmental Indemnification 35   9.14 Interest on
Expenses and Indemnification, Order of Application 35   9.15 Limitation of
Consequential Damages 36   9.16 Waiver and Release of Claims 36   9.17 Revival
Clause 36   9.18 Jury Trial Waiver, Arbitration, and Class Action Waiver 36  
9.19 Consent to Utah Jurisdiction and Exclusive Jurisdiction of Utah Courts 39  
9.20 Joint and Several Liability 39   9.21 Notices 39   9.22 Duplicate
Originals; Counterpart Execution 40   9.23 Disclosure of Financial and Other
Information 40   9.24 Integrated Agreement and Subsequent Amendment 40







 



-v-

